United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
League City, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2172
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a July 15, 2010 Office of
Workers’ Compensation Programs’ (OWCP) merit decision that affirmed a May 17, 2010
schedule award decision. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained a ratable leg impairment entitling him to a
schedule award.
FACTUAL HISTORY
On July 23, 2007 appellant, then a 54-year-old distribution clerk, injured his back while
he was removing empty mail tubs from a cart and placing them on the ground. OWCP accepted
his traumatic injury claim for lumbar sprain and herniated lumbar disc and disbursed payments
1

5 U.S.C. § 8101 et seq.

for temporary total disability.2 Dr. Howard B. Cotler, appellant’s attending physician and a
Board-certified orthopedic surgeon, recommended an L4-L5 microdiscectomy, which was
authorized by OWCP and performed on February 12, 2008. Appellant returned to work on
May 19, 2008, but thereafter complained of increased back and left leg pain. In view of a
magnetic resonance imaging (MRI) scan showing loss of hydration and annular rounding of the
L4-L5 disc and an electromyogram (EMG) demonstrating subacute left L5 radiculopathy,
Dr. Cotler advised lumbar spine reconstruction. OWCP authorized a repeat surgery, which
Dr. Cotler performed on February 2, 2009. Appellant returned to modified duty on June 1, 2009,
but stopped work on August 13, 2009. He retired effective March 5, 2010.
In a September 4, 2009 report, Dr. Benjamin B. Tiongson, a pain management
practitioner, stated that appellant’s low back and leg symptoms resulted from the accepted
July 23, 2007 injury. On examination, he observed a left antalgic gait, tenderness on palpation of
the left paravertebral region at L4-L5, limited lumbar range of motion (ROM) and a sensory
deficit over the left S1 dermatomal distribution. Dr. Tiongson noted that a July 10, 2009 MRI
scan showed mild L4-L5 changes while an August 19, 2009 computerized tomography (CT) scan
revealed retrolisthesis of the L4-L5 and L5-S1 in prone position, a mildly-underfilled left L5
nerve root sleeve, absence of osseous continuity across the L4-L5 disc space and within the
posterolateral L4-L5 fusion masses, absence of facet joint fusion, left laminotomy defects and a
bone graft donor site on the right posterior ilium. In addition, an August 20, 2009 EMG study
indicated chronic left L5 radiculopathy and diabetic peripheral neuropathy. Dr. Tiongson
diagnosed chronic pain syndrome and left L5 radiculopathy.3
Appellant filed a claim for a schedule award on November 10, 2009. OWCP asked
Dr. Cotler in a November 20, 2009 letter to determine whether appellant’s accepted low back
condition impaired one or both of his lower extremities and, if so, render an impairment rating
using the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides).4
In a January 28, 2010 report, Dr. Cotler related that appellant had a low back injury when
he lifted a postal tote. He stated that an MRI scan obtained by an employing establishment
physician revealed lumbar herniated nucleus pulposus. Following a February 12, 2008
decompression procedure, appellant reported worsening low back and left lower extremity pain.
He underwent a second surgery on February 2, 2009. Appellant reported that a 2009 EMG study
exhibited L5 radiculopathy. On examination, Dr. Cotler observed decreased lumbar ROM,
tenderness to palpation of the lumbar paraspinal muscles and bilateral sacroiliac joints, mildlyreduced left leg strength, pain radiating into the foot, a one-centimeter gastrocnemius atrophy
and positive bilateral straight leg raise and Waddell’s signs. He diagnosed lumbar herniated
2

The record contains various medical reports alluding to appellant’s history of insulin-dependent diabetes
mellitus, diabetic neuropathy, gastroesophageal reflux disease, cerebral infarction, cerebral thrombosis, cervical
radiculopathy, brachial neuritis, carpal tunnel syndrome, hypertension, cardiac arrest, coronary disease and
hypercholesterolemia. None of these conditions are presently before the Board.
3

Dr. Tiongson’s reports for the period October 12, 2009 to February 22, 2010 essentially duplicated the content
of the September 4, 2009 report.
4

A.M.A., Guides (6th ed. 2008).

2

nucleus pulposus, sprain and radiculopathy. Referencing the A.M.A., Guides, Dr. Cotler
categorized appellant’s condition as a class 2 lumbar spine injury, assigned an 11 percent wholeperson impairment rating and determined that no further adjustments were warranted.
On February 26, 2010 OWCP referred appellant to Dr. Gary C. Freeman, a Boardcertified orthopedic surgeon, for a second opinion examination. In a March 22, 2010 report,
Dr. Freeman reviewed the history of injury and medical file and, on examination, observed intact
reflexes, sensation, and strength and the absence of an antalgic gait or atrophy in the lower
extremities. Dr. Freeman pointed out that prior symptomatology “can be due to dysfunction in
distal nerves from the area of the two surgeries as well as the diabetic neuropathy.” However, he
advised that his examination did not show radiculopathy. Although appellant reported lower leg
pain, Dr. Freeman stated that there was no objective evidence of any neurological origin of the
reported pain. Dr. Freeman concluded that, with no objective physical evidence of injury or
sequelae in either leg, appellant did not have ratable permanent impairment in either leg. In a
May 3, 2010 report, an OWCP medical adviser reviewed Dr. Freeman’s report and concurred
with his opinion because that physician’s examination showed no objective physical evidence of
injury or sequelae to either leg and, thus, no basis for finding permanent impairment.
By decision dated May 17, 2010, OWCP denied appellant’s claim, finding the evidence
insufficient to demonstrate a permanent impairment of the lower extremities.
Appellant requested reconsideration on June 11, 2010 and asserted that he was entitled to
a schedule award based on the medical evidence. He submitted a May 27, 2010 report from
Dr. Steven M. Lovitt, a Board-certified neurologist, which related a history of left L5-S1
radiculopathy and two previous back surgeries. On examination, Dr. Lovitt observed pain in the
distal left leg and asymmetrical reflexes of the left ankle. He noted that a May 2010 EMG and
MRI scan did not reveal any evidence of active radiculopathy or postoperative stenotic lesions.
Dr. Lovitt diagnosed thoracic and lumbar radiculopathy and peripheral neuropathy.
In a May 17, 2010 report from Dr. Tiongson, appellant complained of lower back and leg
pain and numbness. On examination, Dr. Tiongson observed tenderness on palpation of the left
paravertebral region at L4-L5, muscle spasms over the lumbar paraspinal musculature region,
limited lumbar ROM, a sensory deficit over the left S1 dermatomal distribution and moderate
left S1 paresthesia. He diagnosed chronic pain syndrome and left S1 radiculopathy. On June 15,
2010 appellant received a transforaminal epidural steroid injection at the left S1, which did not
relieve his symptoms. In a June 28, 2010 report, Dr. Tiongson diagnosed lumbar radiculopathy
with left L5-S1 nerve root irritation along with chronic pain syndrome and left S1
radiculopathy.5
On July 15, 2010 OWCP denied modification of the May 17, 2010 decision.

5

Dr. Tiongson’s May 17 and June 28, 2010 reports repeated the history of injury and diagnostic results
mentioned in earlier reports. See supra note 3. In addition, the May 17 and June 28, 2010 reports contained
identical findings on physical examination.

3

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.6 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.7
Although the A.M.A., Guides presents methods for estimating impairment to the spine
and to the whole person,8 FECA does not authorize schedule awards for loss of use of the back
or the body as a whole.9 Amendments to FECA, however, modified the schedule award
provision to allow for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provisions of FECA include the extremities, a
claimant may be entitled to a schedule award for permanent impairment to a limb even though
the cause of the impairment originated in the spine.10
ANALYSIS
Appellant filed a traumatic injury claim, which OWCP accepted for lumbar sprain and
herniated lumbar disc. Following two separate lumbar surgeries on February 12, 2008 and
February 2, 2009, respectively, he filed a claim for a schedule award on November 10, 2009.
After OWCP requested that Dr. Cotler provide an impairment rating for the lower
extremities, appellant furnished a January 28, 2010 report from him, which categorized
appellant’s condition as a class 2 lumbar spine injury and assigned an 11 percent whole-person
impairment rating. While Dr. Cotler noted multiple left lower extremity symptoms, including
pain, sacroiliac joint tenderness and gastrocnemius muscle atrophy in his January 28, 2010
report, he did not rate any impairment of either lower extremity. He only provided a wholeperson impairment rating for appellant’s employment-related lumbar condition.11 As noted,

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404. No schedule award is payable for a member, function or organ of the
body not specified under FECA or the implementing regulations. J.Q., 59 ECAB 366 (2008).
7

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
8

See Janae J. Triplette, 54 ECAB 792 (2003); B.M., id..

9

J.Q., supra note 6.

10

Rozella L. Skinner, 37 ECAB 398 (1986); W.D., Docket No. 10-274 (issued September 3, 2010).

11

The Board points out that OWCP’s November 20, 2009 letter to Dr. Cotler specifically asked for a lower
extremity impairment rating.

4

FECA does not permit a schedule award for impairment of the back or the body as a whole.12
Consequently, OWCP properly determined that Dr. Cotler’s report was insufficient to establish
permanent impairment of a scheduled body member.
Thereafter, OWCP referred him for a second opinion examination to Dr. Freeman, who
concluded that appellant did not sustain permanent leg impairment. In his March 22, 2010
report, Dr. Freeman reviewed appellant’s history of injury and medical file and conducted a
thorough physical examination, during which he observed normal leg reflexes, sensation, and
strength and the absence of an antalgic gait or atrophy. He found no evidence of radiculopathy
and no objective basis on which to rate any impairment of either leg. In view of the lack of
objective findings, Dr. Freeman opined that appellant did not sustain ratable lower extremity
impairment. OWCP’s medical adviser reviewed Dr. Freeman’s report and concurred that
appellant had no ratable impairment of either leg due to his accepted conditions. The Board finds
that Dr. Freeman’s March 22, 2010 report constitutes the weight of the evidence. He examined
appellant, reviewed his history and found no basis on which to attribute any permanent
impairment to the accepted conditions.
Appellant contends on appeal that the July 15, 2010 decision was contrary to fact and
law. However, the only physician who rendered an impairment rating to a scheduled member or
function of the body was Dr. Freeman, who determined that appellant did not sustain permanent
impairment to either lower extremity.13
The Board notes that appellant submitted new evidence after issuance of the July 15,
2010 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.14
However, appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not sustain a ratable leg impairment entitling him to a
schedule award.

12

FECA expressly defines “organ” as “a part of the body that performs a special function, and for purposes of
this subchapter excludes the brain, heart, and back.” 5 U.S.C. § 8101(19). Also, a description of impairment in
terms of “whole person” or “whole body” is not probative as to the extent of loss of use of a specific scheduled
member of the body under section 8107 of FECA. R.I., Docket No. 09-1559 (issued August 23, 2010).
13

The Board notes that medical evidence from Drs. Lovitt and Tiongson did not supply an impairment rating.

14

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the July 15 and May 17, 2010 decisions of Office
of Workers’ Compensation Programs are affirmed.
Issued: August 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

